Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art reference of Kim et al. US 2018/0317173 A1 discloses A method for a station (STA), which supports a high efficiency physical layer protocol data unit (HE PPDU), for operating in a power-save (PS) mode.  Kim et al. US 2018/0220456 A1 discloses a method for indicating, by an access point (AP) associated with a first basic service set (BSS), spatial reuse (SR) in a wireless LAN (WLAN) system includes transmitting a trigger frame which requests uplink multi-user (UL MU) transmission of a plurality of stations (STAs) and receiving an UL MU physical protocol data unit (PPDU) generated based on the trigger frame from the plurality of STAs. Noh et al. US 2017/0188376 A1 discloses a first wireless device may determine a bandwidth for transmitting a frame, calculate two or more Spatial Reuse (SR) parameter values for the bandwidth, set, using the SR parameter values, first and second SR fields of the frame based on the bandwidth and a channel center frequency in which the bandwidth is carried.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472